Citation Nr: 1621274	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation.

2.  Entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The April 2012 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss with a perforated eardrum.  A notice of disagreement was received in December 2012, a statement of the case that also declined to reopen the claim was issued in February 2013, and a substantive appeal was received in February 2013.

In February 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a perforated left eardrum with deafness, but he submitted neither a notice of disagreement nor new and material evidence within one year of the April 1971 notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 1971 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation.


CONCLUSION OF LAW

New and material evidence has been added to the record since the March 1971 rating decision; thus, the claim of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.



II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for organic diseases of the nervous system may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a) ).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).

The Veteran was originally denied entitlement to service connection for "[p]erforated ear drum, deafness not found" in a March 1971 rating decision by the RO in Seattle, Washington.  It noted that the Veteran had been placed on limited duty in September 1970 for a perforation of the left ear drum that had existed prior to service.  It noted that he "was separated from service 5-8-1970 at which time his audiometric exam was entirely normal."  It found that in-service aggravation was not demonstrated and noted that "[t]he service findings and diagnosis were confirmed by VA Audiometric and physical exam."  

Of record at the time of the March 1971 rating decision were the Veteran's service treatment records, March 1971 VA examination report, DD Form 214, and December 1970 claim form.  The service treatment records contain a May 1970 enlistment examination report (which was misidentified in the March 1971 rating decision as a separation report) reflecting that the Veteran's ears and eardrums (specifically looking for perforation) were clinically normal on examination.  The Veteran's audiogram read, in decibels, as follows:

May 1970 Enlistment Examination Audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
X
0
LEFT
15
10
0
X
5

On a May 1970 pre-induction medical history report, the Veteran reported a history of (or current) hearing loss and ear, nose, or throat trouble.  A September 1970 physical profile record reflects that the Veteran was given a temporary profile for perforation of the left eardrum with severe hearing loss "pending processing of EPTS Medical Separation."  He was directed to be given no assignment involving habitual or frequent exposure to loud noises or firing of weapons.  It was also directed that he be assigned to no duties where good hearing and stability is essential, such as guard duty or driving of military vehicles.  

The March 1971 VA examination report notes that the Veteran suffered a left ear injury at Fort Lewis, Washington.  He reported that his left ear is perforated and that he has an earache when it is cold out or when the wind is blowing.  He reported as follows:  "It seems that I have a loss of hearing upon discharge my hearing had dropped considerably than when I first entered the service."  He reported that he suffered an accidental perforation of the left eardrum as a child.  On examination, the ear canals were clean.  The right tympanic membrane was intact and mobile.  There was "a small perforation of the membrana flaccida left drum."  Rinne was positive bilaterally, and the Weber was equal.  The audiogram read as follows:

March 1971 VA Examination Report Audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
X
0
LEFT
10
10
0
X
10

Speech discrimination scores were 100 percent in both ears.  The Veteran was diagnosed with perforated left tympanic membrane, and deafness was not found.  

The Veteran was notified of this decision and of his appellate rights in an April 1971 letter, and he neither filed a notice of disagreement nor submitted new and material evidence within one year of this notice.  Therefore, this decision became final, and he must submit new and material evidence to reopen it.

In summary, the evidence at the time of the March 1971 rating decision reflects that the Veteran had suffered a perforated left tympanic membrane in service, and it found a current perforated left tympanic membrane, but it found that the Veteran had no resulting hearing loss.  Since the March 1971 rating decision, evidence of a current hearing loss disability has been added to the record.  Specifically, a May 2014 VA examination report contains the following audiogram results:



May 2014 VA Examination Report Audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
45
LEFT
45
50
40
40
50

These findings constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

This evidence is new in that evidence of a current hearing loss disability was not of record at the time of the March 1971 denial.  It is material in that the presence of a current hearing loss disability had not been established at the time of the March 1971 rating decision.
 
Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss with residuals of a perforated eardrum.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the claim of entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation, the Board finds it necessary to remand this issue in order to schedule a new VA examination.  The Board notes that the Veteran underwent a VA hearing loss and tinnitus examination in May 2014 and that an addendum opinion following review of the claims file was obtained in August 2014.  However, deficiencies in the resulting opinion necessitate a new examination.  

Specifically, the Board notes that the VA examiner's etiology opinion is based on the assumption that the Veteran suffered acoustic trauma and, specifically, a perforated left tympanic membrane, from mortar fire in service.  The examiner noted that the Veteran had reported that "he had left ear tympanic perforations in the service as a result of mortar fire."  He noted that the Veteran had reported using hearing protection when in noisy occupational and leisure environments post-service.  He therefore determined that "it is at least as likely as not that this veteran's hearing loss is the result of military noise exposure."  

The Board finds deficiency in this opinion to the extent that it is predicated on an assumption that the Veteran suffered a perforation of the left tympanic membrane due to exposure to mortar fire in service.  This assumption is inconsistent with the record.  

First, the Board notes that the Veteran has expressly testified that the in-service left tympanic membrane perforation was incurred while diving into a pool.  He described this event in detail at his February 2016 Board hearing, stating as follows: "I dove off the high dive and when I hit the water, my head twisted and it forced water into the ear.  It ruptured the eardrum in two places and forced water into the inner ear."  Other than the Veteran's own lay account in the May 2014 VA examination report (and the August 2014 addendum), there is no indication of record that the Veteran was exposed to mortar fire during his four months of basic training and advanced individual training.  Perhaps because of the Veteran's attribution of his perforated eardrum with in-service mortar fire, the VA examiner did not address his own notation concerning the Veteran's "duties during military service consist[ing] of trainee.  The claimant fired weapons with both hands.  The claimant did not use any hearing protection."  Given that the record itself does not support the Veteran's report of exposure to mortar fire, the Board finds it necessary to remand this claim in order to obtain an opinion with respect to whether the Veteran's hearing loss may be etiologically linked to in-service acoustic trauma that is consistent with his duties as a trainee.  

Second, as noted above, the Veteran's service treatment records contain a May 1970 enlistment examination report reflecting that the Veteran's ears and eardrums (specifically looking for perforation) were clinically normal on examination.  The Veteran did report a history of (or current) ear, nose, or throat trouble, but he did not explain the basis for this response.  The Veteran testified at his February 2016 Board hearing that his eardrum had originally been perforated by a cousin who stuck a bobby pin in the Veteran's ear when he was two years old.  

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

In the case at hand, the Veteran's perforated eardrum was not recorded on his entrance examination report and was thus not noted on entrance into service.  Based on the evidence of record, the presumption of soundness will not be further addressed, and the claim will be considered under a direct service connection theory of entitlement.

At his Board hearing, the Veteran testified that he receives treatment for his hearing at the VA Medical Center (VAMC) in Spokane, Washington.  No records from this facility have been requested in connection with an adjudication of the Veteran's claim.  On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records (to include those from the VAMC in Spokane, Washington) and ensure that those copies are associated with the claims file.

2.  Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has current bilateral hearing loss and residuals of a perforated left eardrum that are related to his period of service.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss arose during service or is otherwise related to any incident of service or in-service noise exposure.  The examiner is advised that the Veteran reported having fired weapons with both hands while he was a trainee, and that the Board considers this source of noise exposure to be consistent with his duties as a trainee.  

(b)  The examiner is advised that the Veteran's eardrums were examined for perforation and were found to be clinically normal on his entrance into service.  Therefore, for purposes of this opinion, the Veteran's eardrums are presumed to have been normal on entrance.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current perforated eardrum or residuals of perforated eardrum are etiologically related to the perforated eardrum that the Veteran suffered in service.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was (i) caused by OR (ii) aggravated by any current perforated eardrum or residuals of perforated eardrum found to be etiologically related to the perforated eardrum that the Veteran suffered in service.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should provide a rationale for the conclusions reached.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


